Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehner et al (DE 102016109507).

It should be noted that the recitation “for," "configured for” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 




    PNG
    media_image1.png
    254
    475
    media_image1.png
    Greyscale


“The agricultural machine coupling according to the invention 1 is part of a farm machine. Then, when the agricultural machine is a forage harvester, the agricultural machine coupling according to the invention is preferably installed in the region of a chopping unit of the forage harvester. 
Due to its compact design, an agricultural machine coupling according to the invention can be integrated into a drive train in a particularly advantageous manner. Here are the hub parts 2 . 3 and / or 
In the 6a to 6e an agricultural machine coupling according to the invention is exemplified, which is integrated in the drive train of a header attachment.
The 6a shows a housing 15 for receiving gear or drive elements, designed as a corn header harvesting attachment, which also serves as a console or holder of a mowing and catching drum, not shown. The housing 15 is attached to one side on a base frame of the corn biscuit and shown cut. On a wave 16 is via a shaft-hub connection 14 the hub part 2 the agricultural machine clutch 1 arranged, wherein the associated drive cam lie in front of or behind the cutting plane and therefore are not visible in this view. Furthermore, the intermediate disc 4 recognizable, in which the - lying in the cutting plane - further driving cam 5 engage the other clutch side. These driver socks 5 are directly on an unspecified numbered component of an overload clutch 17 arranged, for example formed thereon, which the drive torque on a bevel gear 18 transfers. A bevel gear 19 Finally drives over a wave 20 the mowing and catching drum, not shown. Of course, the power flow can also run in the opposite direction.
With the agricultural machine coupling according to the invention 1 can be compensated for any angular and / or axial offset, resulting for example due to manufacturing tolerances, eg due to welding distortion. With the overload clutch 17 In the event of an overload, the drive can be interrupted to protect the components from destruction.”

1. A drive system of a header for an agricultural vehicle, the header comprising a plurality of driven devices, the drive system comprising: 
configured for conveying motive power from the agricultural vehicle to the header (intended use is taught above); 
a gearbox (figs 6a-e) configured for being located on the header and for transferring motive power to the plurality of driven devices (intended use is taught above); and 
a torque damper operably connected in between the shaft and the gearbox, and the torque damper is configured for reducing a magnitude of a torque spike (overload clutch 17 intended to protect / reduce the torque, thus damage due to the torque spike/overload, see teachings above).

2. The drive system of claim 1, wherein the torque damper is configured for reducing the torque spike in at least one of a startup operation of the header and a harvesting operation of the header (while the operation is taught above, however it is also inherent the torque overload protection / damper is also intended in a startup operation).


[AltContent: textbox (Torsional springs)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sleeve & bearing)]
    PNG
    media_image2.png
    256
    450
    media_image2.png
    Greyscale




3. The drive system of claim 1, further comprising a coupling assembly which operably connects the torque damper to the shaft and the gearbox, and the coupling assembly comprising an adapter operably connecting the torque damper to the shaft, a sleeve connected to the gearbox, and a bearing mounted on the sleeve (shown above).

7. The drive system of claim 3, further comprising an overrunning clutch connected in between the shaft and the adapter, and the overrunning clutch being configured for protecting the shaft (shown above, clutch 17).

8. The drive system of claim 1, wherein the torque damper comprises a housing and a plurality of torsional springs (marked up).

The following are already addressed above, unless otherwise noted:

9. An agricultural vehicle, comprising: a chassis; a prime mover supported by the chassis and configured for providing motive power (see teachings above); a header connected to the chassis and comprising a plurality of driven devices (a corn header is taught above); and 
a drive system for driving the plurality of driven devices and comprising: a shaft connected in between the header and the chassis and configured for conveying motive power from the prime mover to the header; a gearbox located on the header and configured for transferring motive power to the 

10. The agricultural vehicle of claim 9, wherein the torque damper is configured for reducing the torque spike in at least one of a startup operation of the header and a harvesting operation of the header (cl. 2).

11. The agricultural vehicle of claim 9, wherein the drive system further comprises a coupling assembly which operably connects the torque damper to the shaft and the gearbox, and the coupling assembly comprising an adapter operably connecting the torque damper to the shaft, a sleeve connected to the gearbox, and a bearing mounted on the sleeve (cl. 3).


15. The agricultural vehicle of claim 11, wherein the drive system further comprises an overrunning clutch connected in between the shaft and the adapter, and the overrunning clutch being configured for protecting the shaft (cl. 7).

16. The agricultural vehicle of claim 9, wherein the torque damper comprises a housing and a plurality of torsional springs (cl. 8).


The method of using is inherent in view of the apparatus taught above:
17. A method for operating a header for an agricultural vehicle, the header comprising a plurality of driven devices, the method comprising: providing a drive system for driving the plurality of driven devices, the drive system comprising a shaft configured for conveying motive power from the agricultural vehicle to the header, a gearbox configured for being located on the header and for transferring motive power to the plurality of driven devices, and a torque damper operably connected in between the shaft and the gearbox; connecting the header to the agricultural vehicle; initializing a startup operation of the header and starting the header; and dampening a magnitude of a torque spike, by the torque damper, in the startup operation.

18. The method of claim 17, further comprising: operating the header in a harvesting operation; and dampening the magnitude of the torque spike, by the torque damper, in the harvesting operation (cl. 2).

19. The method of claim 17, wherein the drive system further comprises a coupling assembly which operably connects the torque damper to the shaft and the gearbox, and the coupling assembly comprising an adapter operably connecting the torque damper to the shaft, a sleeve connected to the gearbox, and a bearing mounted on the sleeve (cl. 3).

20. The method of claim 19, wherein the drive system further comprises an overrunning clutch connected in between the shaft and the adapter, and the overrunning clutch being configured for protecting the shaft (cl. 7).

Claims 1-3, 7-11, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossman (7937918).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Mossman (7937918) teaches an overload slip clutch 90/140, which is capable to reduce the peak torque:

“(22) Operation of the corn head with the slip clutch 140 used in lieu of the slip clutch 90, will result in each of the gear cases 22 and 64 being supplied with drive torque during normal operation. In the event that the gear train 24 of the row unit gear case 22 should experience an overload, the drive Slippage between the sets of teeth 154 and 156 will continue until power to the main power shaft 36 is disconnected or the overload is abated. Similarly, if the gear train 66 of the chopping gear case 64 should experience an overload, slippage will take place between the set of teeth 158 of the right torque transfer ring 160 the right set of teeth 152 of the hub 142, while the left set of teeth 154 of the hub 142 will remain in driving engagement with the set of teeth 156 of the left torque transfer ring 162. Of course, if the gear trains of both of the gear cases 22 and 64 should simultaneously experience an overload, then slippage will occur between the right and left sets of teeth of the hub 142 and the sets of teeth of the right and left torque transfer rings 160 and 162, with the transfer of drive torque being interrupted to both the row unit gear train and the chopper unit gear train.

(23) The slip clutch 140 operates in a similar manner to protect the drive trains of adjacent row units 12 when the slip clutch 140 is used to deliver drive torque to the drive trains 24 of adjacent row unit gear cases 22 when an associated chopping gear case 64 is either not present or not being currently used for chopping corn stalks.”






Allowable Subject Matter
	Claim(s) 4-6, 12-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Tippery et al (EP 2179638) teaches in par. 19, a torsion damper 130, which is operably connected in between the shaft and the gearbox, and the torque/torsion damper is capable to reduce a magnitude of a torque/torsional spike.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671